Citation Nr: 1610711	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-11 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right knee disability, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, for the period prior to April 24, 2008. 
 
2.  Entitlement to a rating in excess of 10 percent for a right knee disability, to include whether the severance of a separate 10 percent rating for chondromalacia and osteoarthritis of the right knee was appropriate, for the period since June 1, 2008. 
 
3.  Entitlement to a rating in excess of 10 percent for a left knee disability, to include whether the severance of a separate 20 percent rating for chondromalacia of the left knee with degenerative joint disease was appropriate. 
 
4.  Entitlement to an initial rating in excess of 20 percent for a low back disability, for the periods prior to January 22, 2009; from May 1, 2009 to July 15, 2013; from October 1, 2013 to February 10, 2014; and since September 1, 2014.
 
5.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

(The issue of service connection for erectile dysfunction is being addressed in a separate decision.) 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas, that granted service connection for a low back disability (chronic lumbar sprain), and assigning a 10 percent rating, effective October 26, 2006.  The rating decision denied an increase in a 10 percent rating for chondromalacia and osteoarthritis of the right knee; denied an increase in a 10 percent rating for limitation of flexion of the right knee; denied an increase in a 20 percent rating for chondromalacia of the left knee with degenerative joint disease; and denied an increase in a 10 percent rating for limitation of flexion of the left knee. 

An October 2007 rating decision granted service connection and assigned a 20 percent rating for radiculopathy of the left lower extremity, effective October 26, 2006.  By this decision, the RO also increased the rating for the Veteran's service connected low back disability to 20 percent, effective October 26, 2006.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, the October 2007 rating decision also severed service connection for chondromalacia and osteoarthritis of the right knee (then rated at 10 percent), effective October 26, 2006, and severed service connection for chondromalacia of the left knee with degenerative joint disease (then rated at 20 percent), effective October 26, 2006, explaining that the RO had erroneously assigned separate ratings based on the same knee symptomatology. 

An April 2008 rating decision assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for the Veteran's service connected right knee disability (re-characterized as postoperative residuals of an arthroplasty of the right knee), for the period from April 24, 2008 to May 31, 2008.  The RO also increased the rating for the Veteran's service connected right knee disability (re-characterized as postoperative residuals of an arthroplasty of the right knee) and awarded a 100 percent rating for one year following implantation of a prosthesis pursuant to Diagnostic Code 5055, 38 C.F.R. § 4.71a effective from June 1, 2008, to May 31, 2009, and thereafter assigned a 30 percent rating, effective June 1, 2009.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase, as to the Veteran's service connected right knee disability, remain before the Board.  See AB, 6 Vet. App. at 35.  The appeal was later transferred to the Wichita, Kansas RO. 

In a March 2010 rating decision, the Wichita VA RO assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for the Veteran's service connected low back disability for the period from January 22, 2009 to April 30, 2009.  The RO also determined that a clear and unmistakable error (CUE) was made in assigning a 30 percent rating for the Veteran's service connected right knee disability (re-characterized as postoperative residuals of an arthroplasty of the right knee), and a reduction of the disability rating from 30 percent to 10 percent, effective June 1, 2008, was proposed.  

The Veteran testified at a video conference hearing before the Board in August 2010.  This hearing was held before Veterans Law Judge (VLJ) J. Jones.  The Veteran testified at a second Board hearing in September 2015.  This hearing was held before VLJ M. Blackwelder.  At the September 2015 hearing, the Veteran waived review of additional evidence and VA examinations which had been added to the claims file but not considered in the first instance by the AOJ.  Additionally, at the time of the September 2015 hearing, the Veteran indicated that he was waiving his right to have a hearing before a third VLJ.  See generally Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In a March 2011 rating decision, the Veteran's right knee disability was decreased to 10 percent effective June 1, 2008.  

In a December 2013 rating decision, the AOJ assigned a temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for the Veteran's service connected low back disability for the period from July 16, 2013 to October 1, 2013. 

In an April 2014 rating decision, the AOJ assigned another temporary total convalescent rating pursuant to 38 C.F.R. § 4.30 for the Veteran's service connected low back disability for the period from February 11, 2014 to July 1, 2014.

In April 2011 and November 2014, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) for further development.

In a July 2015 rating decision, the AOJ extended the temporary total rating assigned pursuant to 38 C.F.R. § 4.30 for the service connected low back disability for the period from February 11, 2014, to August 31, 2014.  


REMAND

A review of the claims file reveals that a remand is legally necessary.

The Veteran was afforded a VA examination for his service connected left knee disability in August 2015 and he waived review of the examination by the AOJ at the September 2015 hearing.  However, a review of the VA examination report reflects that the range of motion testing was not included for the Veteran's left knee, and the examination is therefore inadequate for rating purposes.  Consequently, the Veteran should be scheduled for another VA examination of his left knee.  

At the Veteran's most recent hearing, the Veteran reported that he had been using vocational rehabilitation services at VA from 2006 to 2014.  Additionally, a letter was received from a vocational rehabilitation counselor in November 2015.  However, the Veteran's vocational rehabilitation file does not appear to have been obtained.  The duty to assist requires VA to obtain potentially relevant documents.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991). 

With regard to the claim for a TDIU, as was indicated in the November 2014 Board remand, the Veteran has indicated that he was unemployable as a result of his service connected disabilities.  As such, the issue of TDIU has been raised as part of the Veteran's increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue was remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice at that time.  However, no development has been undertaken with regard to this claim.  Consequently, the Board will once again remand the claim for a TDIU to the AOJ for adjudication.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's vocational rehabilitation file, and upload it to VBMS.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service connected left knee disability, to include range of motion measurements.  

3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

			
	   JOHN Z. JONES	  THERESA M. CATINO                                
	  Veterans Law Judge                                  	Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals

	                         __________________________________________
MATTHEW W. BLACKWELDER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




